UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4475
JAN RUMMAGE DOWD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                          (CR-99-374-1)

                  Submitted: December 21, 2000

                      Decided: February 16, 2001

     Before WIDENER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Tamura D. Coffey, Bobby E. McCroskey, WILSON & ISEMAN,
Winston-Salem, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, L. Patrick Auld, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DOWD
                             OPINION

PER CURIAM:

   Jan Rummage Dowd appeals the sentence imposed on her after she
pled guilty to unlawfully entering a bank with the intent to commit
larceny therein, in violation of 18 U.S.C. § 2113(a). Finding no error,
we affirm.

   Dowd formerly worked for Lexington State Bank, Lexington,
North Carolina, where her duties included dealing with automatic
teller machines ("ATMs"). During the spring and summer of 1999,
she and her then-boyfriend, Larry Goodman, discussed and made
preparations for the unlawful entry of the ATMs. On October 7, 1999,
Dowd and Goodman traveled in Dowd’s car to Myrtle Beach, South
Carolina, where they checked into a hotel in order to establish a false
alibi for the offenses. There was a firearm in the trunk of the car.

   The next day, Dowd and Goodman returned to Lexington, North
Carolina. They parked Dowd’s car at a storage facility; the firearm
was still in the trunk. Dowd and Goodman then drove a motorcycle
from the storage facility to four ATMs, each of which they unlawfully
entered. Between the second and third unlawful entries, Dowd and
Goodman returned to the storage facility to load stolen loot into
Dowd’s car and to call in a diversionary bomb threat. After the fourth
unlawful entry, they again returned to the storage facility where they
picked up Dowd’s car. The two then disposed of the motorcycle and
drove back to Myrtle Beach in Dowd’s car, still with the firearm in
the trunk of the car.

   On October 9, 1999, Dowd and Goodman returned to Lexington so
that Dowd could present the false alibi to bank and law enforcement
officials investigating the unlawful entries. Thereafter, knowing that
an official inquiry had begun, Dowd and Goodman concealed evi-
dence of their crimes by burying part of the stolen money and laun-
dering portions of it through Goodman’s business. After Dowd’s
arrest, she sent Goodman a letter in which she sought to insure the
continued coordination of their false alibi.
                        UNITED STATES v. DOWD                            3
   Dowd pled guilty to four counts of unlawfully entering a bank with
the intent to commit larceny therein, in violation of 18 U.S.C.
§ 2113(a). The district court sentenced her to thirty-six months, a sen-
tence that included a two-level enhancement for possession of a dan-
gerous weapon pursuant to U.S. Sentencing Guidelines Manual
§ 2B2.1(b)(4) (1998), and a two-level enhancement for obstruction of
justice pursuant to USSG § 3C1.1. Dowd timely appealed, claiming
that the district court misconstrued, and thus misapplied, the sentenc-
ing guidelines.

   We review factual determinations regarding the application of the
sentencing guidelines for clear error and legal questions de novo.
United States v. Saintil, 910 F.2d 1231, 1232 (4th Cir. 1990); United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). On appeal,
Dowd contends that the district court misapplied § 2B2.1(b)(4)
because there was insufficient evidence to demonstrate that she "pos-
sessed" the gun during the commission of the offenses. Specifically,
she claims that because the gun was locked in the trunk of her car,
and because the car was left at the storage facility during the unlawful
entries, there was not sufficient proximity between the criminal acts
and the gun to warrant a finding that she "possessed" the gun during
the commission of the offenses. Likewise, Dowd claims that the dis-
trict court misapplied § 3C1.1 because the evidence was insufficient
to establish that investigators were actually misled by her false alibi.
We disagree.

   In order to avoid an adjustment for possession of a dangerous
weapon, Dowd must demonstrate that it is "clearly improbable" that
she possessed the weapon during the commission of the offense. See
e.g., United States v. Harris, 128 F.3d 850 (4th Cir. 1997); United
States v. Apple, 962 F.2d 335, 338 (4th Cir. 1992). Dowd has made
no such showing. The term "offense," for purposes of determining rel-
evant conduct under the sentencing guidelines, refers not only to the
narrowly defined elements of the specific offense, but also includes
all conduct in preparation for the offense or in the course of avoiding
detection. USSG § 1B1.3(a)(1). Dowd does not contest the fact that
the firearm in question was in her car when she went to Myrtle Beach
to set up the false alibi in preparation for the unlawful entries. Further,
she does not contest the fact that the firearm was in the car while
Dowd was attempting to avoid detection for having committed the
4                      UNITED STATES v. DOWD
crimes. We are, therefore, unable to conclude that it is "clearly
improbable" that Dowd possessed the gun at some point relevant to
the offenses. Accordingly, we find that the district court properly
applied the adjustment for possession of the firearm.

   We also disagree with Dowd’s claim that, because investigators
were not significantly misled by the fact that she provided a false
alibi, she did not obstruct justice. An attempt to impede an investiga-
tion of the offense provides a sufficient basis for the adjustment.
United States v. Hicks, 948 F.2d 877, 884-85 (4th Cir. 1991). Dowd
does not challenge the fact that she attempted to impede the investiga-
tion; she merely states that the attempt was ineffective. Therefore, the
district court correctly concluded that an obstruction adjustment was
warranted. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not significantly aid the decisional process.

                                                           AFFIRMED